Title: [Diary entry: 2 February 1789]
From: Washington, George
To: 

Monday 2d. The Mercury was in the Ball of the Thermometer in the Morning—at 26 at Noon and 20 at Night. Mr. Herbert and Mr. Young and their Ladies went away after breakfast. I went up to the Election of a Representative to Congress for this district. [V]oted for Richd. Bland Lee Esqr. Dined at Colo. Hooes & returned home in the afternoon. On my way home met Mr. George Calvert on his way to Abingdon with the Hounds I had lent him—viz.— 

Vulcan—& Venus
}
From France


Ragman & two other dogs
}
From England


Dutchess & Doxey
}
From Philadelpha.


Tryal Jupiter & Countess
}
Descended from the French Hounds

